Case 3:03-cr-30013-DEW-KLH Document 453 Filed 09/23/20 Page 1 of 8 PageID #: 1707



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                  MONROE DIVISION


  UNITED STATES OF AMERICA                             CRIMINAL ACTION NO. 03-30013-03

  VERSUS                                               JUDGE DONALD E. WALTER

  MARVIN EUGENE CHAPPELL                               MAGISTRATE JUDGE HAYES


                                    MEMORANDUM ORDER

         Before the Court is a second motion for compassionate release filed pro se by the defendant,

  Marvin Eugene Chappell (“Chappell”).        See Record Document 449.          The Federal Public

  Defender’s Office notified the Court that its office would not be enrolling on behalf of Chappell.

  The Government opposes Chappell’s motion. See Record Document 451. Based on the following,

  the motion for release is DENIED.

         Chappell and two co-defendants were charged in a three-count indictment, charging

  various narcotics offenses. Specifically, Chappell was charged with conspiracy to distribute 50

  grams or more of cocaine base, conspiracy to distribute marijuana, and possession with intent to

  distribute 50 grams or more of cocaine base. See Record Document 1. Prior to trial, the

  Government filed an Information of Prior Narcotics Conviction pursuant to 21 U.S.C. § 851,

  asserting Chappell was subject to an enhanced penalty due to a 1994 conviction in the State of

  Texas for Possession of a Schedule II Controlled Dangerous Substance. See Record Document

  103. Chappell pleaded guilty to Count One, conspiracy to distribute 50 grams or more of cocaine

  base. See Record Document 111.

         At sentencing, Chappell faced a statutory mandatory minimum sentence of twenty years of

  imprisonment.    Based on the calculations contained in the presentence report, Chappell’s

  sentencing guideline range was 292-365 months.           He was sentenced to 292 months of
Case 3:03-cr-30013-DEW-KLH Document 453 Filed 09/23/20 Page 2 of 8 PageID #: 1708



  incarceration, to be followed by a 10-year term of supervised release. See Record Document 227.

  On February 18, 2020, following a motion for sentence reduction pursuant to Section 404 of the

  First Step Act, Chappell’s sentence was reduced to 240 months and his term of supervised release

  was reduced to 8 years, effective November 13, 2020. 1 See Record Documents 415 and 425-26.

  Chappell is currently housed at Federal Correctional Complex Forrest City (“Forrest City”) and he

  has a projected release date of 2023. He filed his first motion for compassionate release in this

  Court on May 28, 2020, citing concerns related to the COVID-19 pandemic. See Record

  Document 431. The motion was dismissed without prejudice as unexhausted. See Record

  Document 440.

         On August 13, 2020, Chappel sent a letter to the Government that was filed into the record

  as a renewed motion for compassionate release, indicating that he had received a response from

  the warden. See Record Document 449. The warden denied Chappell’s request for relief based

  upon his prior criminal history and his prison disciplinary record. See id. The Government

  concedes that Chappell has exhausted his administrative remedies but maintains that his motion

  fails on the merits. See Record Document 451. Specifically, the Government argues that Chappell

  has not shown extraordinary and compelling circumstances justifying his early release. The

  Government further argues that Chappell is still a danger to the community and that the factors set

  forth under 18 U.S.C. § 3553(a) counsel against his release. See id.

         A judgment, including a sentence of imprisonment, “may not be modified by a district

  court except in limited circumstances.” Dillon v. United States, 560 U.S. 817, 824, 130 S. Ct. 2683,


  1 In his ruling on the Motion for Sentence Reduction Pursuant to Section 404 of the First Step Act,
  Judge Robert G. James also recommended “that the Bureau of Prisons place Defendant in a
  Residential Reentry Center for the maximum portion of his final months of imprisonment as BOP
  deems appropriate, in order to afford Chappell ‘a reasonable opportunity to adjust to and prepare
  for [his] reentry . . . into the community.’” Record Document 425 at 8 (citing 18 U.S.C. §
  3624(c)(1)).

                                                   2
Case 3:03-cr-30013-DEW-KLH Document 453 Filed 09/23/20 Page 3 of 8 PageID #: 1709



  2690 (2010).    Under 18 U.S.C. § 3582(c), a court generally “may not modify a term of

  imprisonment once it has been imposed,” except: (1) upon a motion for reduction in sentence

  under 18 U.S.C. § 3582(c)(1)(A); (2) “to the extent otherwise expressly permitted by statute or by

  Rule 35 of the Federal Rules of Criminal Procedure,” 18 U.S.C. § 3582(c)(1)(B); and (3) where

  the defendant was sentenced based on a retroactively lowered sentencing range, 18 U.S.C. §

  3582(c)(2). Section 3852(c)(1)(A)(i) provides that a court may reduce a prisoner’s sentence after

  administrative remedies have been exhausted “if it finds that” (1) “extraordinary and compelling

  reasons warrant such a reduction” and (2) the reduction is “consistent with applicable policy

  statements issued by the Sentencing Commission.”

         The Sentencing Commission’s policy statement regarding compassionate release is

  consistent with the statute and provides, in pertinent part, as follows:

         Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. §
         3582(c)(1)(A), the court may reduce a term of imprisonment (and may impose a
         term of supervised release with or without conditions that does not exceed the
         unserved portion of the original term of imprisonment) if, after considering the
         factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the
         court determines that—

                 (1) (A) Extraordinary and compelling reasons warrant the reduction; . . .

                 (2) The defendant is not a danger to the safety of any other person or to the
                     community, as provided in 18 U.S.C. § 3142(g); and

                 (3) The reduction is consistent with this policy statement.

  U.S.S.G. § 1B1.13.       In the commentary following the policy statement, the Sentencing

  Commission identifies three specific reasons that are considered “extraordinary and compelling,”

  as well as a broader provision for reasons deemed “extraordinary and compelling.”

         1. Extraordinary and Compelling Reasons.—Provided the defendant meets the
         requirements of subdivision (2) [regarding absence of danger to the community],
         extraordinary and compelling reasons exist under any of the circumstances set forth
         below:


                                                    3
Case 3:03-cr-30013-DEW-KLH Document 453 Filed 09/23/20 Page 4 of 8 PageID #: 1710



                (A) Medical Condition of the Defendant.--

                     (i) The defendant is suffering from a terminal illness (i.e., a serious and
                     advanced illness with an end of life trajectory). A specific prognosis of
                     life expectancy (i.e., a probability of death within a specific time
                     period) is not required. Examples include metastatic solid-tumor
                     cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease,
                     and advanced dementia.

                    (ii) The defendant is—

                        (I) suffering from a serious physical or medical condition,

                        (II) suffering from a serious functional or cognitive impairment, or

                        (III) experiencing deteriorating physical or mental health because of
                        the aging process, that substantially diminishes the ability of the
                        defendant to provide self-care within the environment of a
                        correctional facility and from which he or she is not expected to
                        recover.

                (B) Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is
                experiencing a serious deterioration in physical or mental health because of
                the aging process; and (iii) has served at least 10 years or 75 percent of his
                or her term of imprisonment, whichever is less.

                (C) Family Circumstances.—

                     (i) The death or incapacitation of the caregiver of the defendant’s minor
                     child or minor children.

                     (ii) The incapacitation of the defendant’s spouse or registered partner
                     when the defendant would be the only available caregiver for the
                     spouse or registered partner.

                (D) Other Reasons.—As determined by the Director of the Bureau of
                Prisons, there exists in the defendant’s case an extraordinary and
                compelling reason other than, or in combination with, the reasons described
                in subdivisions (A) through (C).

  U.S.S.G § 1B1.13 cmt. n. 1.

         The defendant bears the burden to establish circumstances exist under which he is eligible

  for a sentence reduction under 18 U.S.C. § 3582(c)(1)(A)(i). See United States v. Ennis, No. 02-



                                                   4
Case 3:03-cr-30013-DEW-KLH Document 453 Filed 09/23/20 Page 5 of 8 PageID #: 1711



  1430, 2020 WL 2513109, at *4 (W.D. Tex. May 14, 2020) (“[T]he defendant has the burden to

  show circumstances meeting the test for compassionate release.” (citing United States v. Stowe,

  No. 11-803, 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25, 2019)); United States v. Wright, No.

  16-214, 2020 WL 1976828, at *6 (W.D. La. Apr. 24, 2020) (Petitioner has the “burden of showing

  the necessary circumstances, or a combination of circumstances, that would warrant relief under

  the compassionate release statute.”). The Court finds that Chappell has failed to meet his burden

  that extraordinary and compelling reasons exist under 18 U.S.C. § 3582(c)(1)(A) to modify his

  prison sentence.   The statute requires extraordinary and compelling reasons that warrant a

  reduction and that such are “consistent with applicable policy statements issued by the Sentencing

  Commission.” 18 U.S.C. § 3852(c)(1)(A)(i). Chappell simply does not meet any of the criteria

  set forth in the policy statement. He is not terminally ill or suffering from a serious physical or

  medical condition. 2 He is also not over 65 years of age. Moreover, Chappell does not allege or

  provide evidence that he is suffering from a serious functional or cognitive impairment, is

  experiencing deteriorating physical or mental health because of the aging process, or is

  experiencing dire family circumstances.

         The Court has also looked at the presence of COVID-19 at the Forrest City facility. There

  are two inmates and ten staff members who are currently testing positive out of 1,771 total




  2 Other than his generalized concerns regarding COVID, Chappell also asserts that his high blood
  pressure qualifies him for compassionate release. However, he has not provided any
  documentation of this medical condition and, therefore, cannot meet his burden. See United States
  v. Aguila, No. 16-46, 2020 WL 1812159, at *2 (E.D. Cal. Apr. 9, 2020) (“Although Defendant
  claims he has high blood pressure, high cholesterol, sleep apnea, and diabetes, Defendant fails to
  provide evidence to verify these claims.”). Chappell’s conclusory allegations regarding his alleged
  condition do not suffice and would not have sufficed even if properly supported.

                                                  5
Case 3:03-cr-30013-DEW-KLH Document 453 Filed 09/23/20 Page 6 of 8 PageID #: 1712



  inmates. 3 http://www.bop.gov/coronavirus (last updated 9/23/2020). Courts have held that “mere

  existence of COVID-19 in society and the possibility that it may spread to a particular prison alone

  cannot independently justify compassionate release, especially considering BOP’s statutory role,

  and its extensive and professional efforts to curtail the virus’s spread.” United States v. Raia, 954

  F.3d 594, 597 (3d Cir. 2020). See, e.g., United States v. Clark, No. 17-85, 2020 WL 1557397, at

  *6 (M.D. La. Apr. 1, 2020) (“General concerns about possible exposure to COVID-19 do not meet

  the criteria for extraordinary and compelling reasons for a reduction in sentence. . . .”) (quoting

  United States v. Eberhart, No. 13-313, 2020 WL 1450745 (N.D. Cal. Mar. 25, 2020)); United

  States v. Mazur, No. 18-68, 2020 WL 2113613, at *1, 3-4 (E.D. La. May 4, 2020) (holding that

  extraordinary and compelling reasons to grant compassionate release were not present for a

  prisoner diagnosed with myeloid leukemia and hypertension despite twenty-five percent of the

  inmate population testing positive for COVID-19). Chappell has not alleged or shown that inmates

  are not receiving adequate medical attention if they contract the virus. Additionally, Chappell has

  not shown that the BOP is unable to adequately manage the COVID situation. This Court cannot

  equate the generalized fear of COVID-19 to an extraordinary and compelling reason to support

  compassionate release, nor will it undermine BOP’s criteria to determine eligibility for sentence

  reductions or home confinement. 4 Therefore, the Court finds that Chappell has not met his burden.



  3No inmates or staff have died from the virus. However, there are 662 inmates and 4 staff who
  have recovered from the virus. www.bop.gov/coronavirus (last updated 9/23/20).
  4 In the alternative, Chappell appears to request release to home confinement. However, this
  request is also DENIED, as the decision on whether to release an inmate to home confinement is
  within the exclusive purview of the Bureau of Prisons (“BOP”). See 18 U.S.C. § 3621(b); United
  States v. Read-Forbes, No. 12-20099-01, 2020 WL 1888856, at *5 (D. Kan. Apr. 16, 2020)
  (“While the CARES Act gives the BOP broad discretion to expand the use of home confinement
  during the COVID-19 pandemic, the Court lacks jurisdiction to order home detention under this
  provision.”); United States v. Rodriguez, No. 15-198, 2020 WL 5369400, at *3 (E.D. La. Sept. 8,
  2020).

                                                   6
Case 3:03-cr-30013-DEW-KLH Document 453 Filed 09/23/20 Page 7 of 8 PageID #: 1713



         The Court further finds that even if Chappell demonstrated “extraordinary and compelling

  conditions,” he remains a danger to the safety of others and his community, which the Court must

  consider under United States Sentencing Guideline § 1B1.13(2). The Court finds that Chappell

  has not demonstrated that he will not be a threat to others or the community if released. First,

  Chappell was sentenced for conspiracy to distribute fifty grams or more of cocaine base. Second,

  Chappell has a criminal history, albeit from over twenty years ago, that includes a conviction for

  aggravated rape, a conviction for driving while intoxicated committed less than one year after he

  was released on parole, and a conviction for possession of a Schedule II controlled dangerous

  substance. In addition, the offense for which Chappell is currently incarcerated was committed

  just over two years after he was released on parole and was committed when Chappell was in his

  forties. See Mazur, 2020 WL 2113613, at *4 (noting that even if defendant’s circumstances

  “presented extraordinary and compelling reasons to grant compassionate release,” his history of

  attempted manslaughter, possession of controlled substances, and a misdemeanor for domestic

  abuse battery demonstrates that he is a danger to the community). Third, even while serving his

  current sentence, Chappell continues to violate BOP policies and has incurred a number of

  disciplinary sanctions while in custody, although admittedly, with all but one occurring over ten

  years ago. Regardless, and in light of the above, the Court concludes that Chappell remains a

  danger to others and his community.

         The Court shares Chappell’s concerns about the effect of COVID-19 in the prison setting.

  However, those concerns are not being ignored by the BOP or this Court. The BOP is taking

  action to address COVID-19 concerns in its facilities. Section 12003(b)(2) of the Coronavirus Aid,

  Relief, and Economic Security Act (“CARES Act”), Pub. L. No. 116-136, “expand[s] the cohort

  of inmates who can be considered for home release.” The BOP is currently reviewing prisoners

  to determine if temporary release to home confinement or some other type of release, removal, or

                                                  7
Case 3:03-cr-30013-DEW-KLH Document 453 Filed 09/23/20 Page 8 of 8 PageID #: 1714



  furlough is appropriate, under the standards issued by the CDC on which persons are at heightened

  risk.   The BOP has released 7,645 prisoners to home confinement under its process.

  https://www.bop.gov/coronavirus/(last updated 9/23/2020).

          For the foregoing reasons, IT IS ORDERED that Chappell’s motion is DENIED.

          THUS DONE AND SIGNED in Shreveport, Louisiana, this 23rd day of September, 2020.




                                                 8
